149 F.3d 1186
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Alphonse H. BOGE, Jr., Plaintiff-Appellant,v.Kenneth S. APFEL, Commissioner of Social Security,1 Defendant-Appellee.
No. 97-3310.
United States Court of Appeals, Eighth Circuit.
Submitted: April 14, 1998.Filed: April 27, 1998.

Appeal from the United States District Court for the Northern District of Iowa.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
After the Commissioner granted Alphonse H. Boge, Jr.'s applications for disability insurance benefits (DIB) and supplemental security income, Boge appealed to the district court.2  He challenged his disability onset date, the constitutionality of the twelve-month limit on retroactive DIB payments, and the administrative law judge's refusal to allow Boge to call certain witnesses at his disability hearing.  The district court agreed that Boge was disabled at an earlier date than that found by the Commissioner, but rejected Boge's other arguments as meritless; Boge appeals.  After careful review of the record and the parties' submissions, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.


2
A true copy.



1
 Kenneth S. Apfel has been appointed to serve as Commissioner of Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate Procedure 43(c)


2
 The Honorable Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa